Order entered February 18, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00108-CV

                  UNITED SERVICES PROFESSIONAL GROUP, INC.
                    D/B/A PYRAMID REALTY, ET AL., Appellants

                                             V.

                           DAVID M. HURT, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-04892-I

                                         ORDER
       We GRANT appellants’ January 30, 2014 motion for an extension of time to file a notice

of appeal. The notice of appeal filed on January 30, 2014 is deemed timely for jurisdictional

purposes.


                                                    /s/   ADA BROWN
                                                          JUSTICE